Title: To James Madison from John Adams, 23 January 1795
From: Adams, John
To: Madison, James


Dear Sir
Philadelphia January 23. 1795
Will you be so good as to read the inclosed Letter from Dr Belknap and tell me, from your Recollection of what passed in Congress in 1779. 1780 & 1781, whether there is any Colour for the Imputation cast on our Country by Dr Kippis. I cannot say as Dr Belknap has been informed that Dr Kippis is my Correspondent. I never wrote a Letter to him or received a Letter from him that I recollect. I visited him and he visited me. I often heard him in his Pulpit, and frequently met him in society in London, and ever conceived and entertained a good opinion of his Candour, and a great Idea of his Information. I doubt not he wrote what he believed: hut he has certainly been misinformed.
I doubt not he will readily correct his Error, as soon as he shall be convinced of it. And if you will be so obliging as to recollect what passed within your Knowledge relative to Dr Franklin’s Recommendation, and write it to me, I will convey it to Dr Belknap and perhaps take some other Measures to shew that Dr Franklins Liberality of sentiment was never censured, but on the Contrary was Admired by his Fellow Citizens. With great Esteem I have the Honour to be, sir your most obedient
John Adams
